DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  it appears that there is an unintended dash (punctuation mark) in front of the limitation of Saccharomyces cerevisiae.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 7-12, 17-19 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 has been amended to recite the following limitations:
non-alcoholic sport beverage comprising alcohol, NaCl, protein, carbohydrates, and one or more flavors and/or vitamins, said sport beverage being characterized by
-an alcohol content of less than about 0.5 vol-%,
- a NaCl content of 20-25 mmol/L; 
- a protein content of about 5.5 g/L to about 25 g/L, and 
- a carbohydrate content of about 45 g/L to about 60 g/L, 
wherein said sport beverage further comprises:
-a protein selected from soy protein, wheat protein, milk protein or one or more proteins from other natural plant sources; and/or 
-one or more non-fermentable sugars.
It is not clear how the spot beverage is characterized by content of alcohol, NaCl, protein and carbohydrate. 
Claim 20 also recites that said sport beverage further comprises:
-a protein selected from soy protein, wheat protein, milk protein or one or more proteins from other natural plant sources; and/or 
-one or more non-fermentable sugars.
It is not clear if the protein selected from soy protein, wheat protein, milk protein or one or more proteins from other natural plant sources is in addition to the “protein content of about 5.5 g/L to about 25 g/L” as also recited in claim 20, or the sport beverage comprises protein selected from soy protein, wheat protein, milk protein or one or more proteins from other natural plant sources and the amount/concentration of such protein is from about 5.5 g/L to about 25 g/L.
The same rational is applied to the presence of one or more non-fermentable sugars. 
The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Portman (US 20040033292 A1).
In regard to claim 20, Portman discloses a sport drink (i.e. beverage) comprising alcohol, sodium chloride (NaCl), proteins, carbohydrates, flavors and vitamins (Abstract).
More specifically, Portman discloses:
The nutritional composition for improving muscle performance and extending endurance during exercise includes nutritional agents being carbohydrates, proteins, antioxidant Vitamins E and C, the amino acid arginine, electrolytes, flavoring agents, coloring agents and diluents. Carbohydrates include high and low glycemic sugars selected from the group consisting of aldohexoses, disaccharides and polysaccharides, such sugars being glucose, glucose polymers, dextrose, maltose, maltodextrins, maltotriose, lactose, galactose, sucrose, high fructose corn syrup, beet sugar, cane sugar, and sucanat ketohexoses such sugars being arabinose, ribose, fructose, sorbose, tagatose and sorbitol. Total carbohydrates are in the range of 50.51% to 84.81% (See Table B) (For an alternate range, see Table A.) by weight of the dry nutritional composition, having a preferred percentage of 74.57% (See Table A) by weight of the dry nutritional composition ([0032]). 

Hence, Portman discloses sport drink composition comprising fermentable and non-fermentable sugars, flavors, vitamins ([0032]). 
In regard to the recitation of alcohol, Portman discloses that the composition contains sugar alcohol such as sorbitol.
In regard to the proteins, Portman discloses:
One or more protein compounds are used in the forming of the dry nutritional composition. These proteins are used as a source of stimulation of insulin during exercise. Protein sources are selected from the group consisting of calcium caseinate, whey protein concentrate, whey protein isolate, whey protein hydrolyzate, soy protein, casein hydrolyzate, rice protein, wheat protein, corn protein and yeast concentrate. Total proteins are in the overall range of 10.29% to 32.25% (See Table B) (For an alternate range, see Fable A.) by weight of the dry nutritional composition, having a preferred percentage of 18.66% (See Table A) by weight of the dry nutritional composition ([0033]).

Hence, Portman meets the limitation of “protein selected from soy protein, wheat protein, milk protein or one or more proteins from other natural plant sources” as recited in claim 20.
In regard to the recitation of NaCl (sodium chloride), Portman discloses that “[t]he dry nutritional composition also includes electrolytes for replenishing electrolytes lost during exercise and for facilitating intestinal reabsorption of fluid” (Abstract). Portman discloses sodium chloride as an electrolyte ([0036]).
In regard to the recitation of the beverage, Portman discloses that “[t]ypically, the dry nutritional composition, as shown in Tables A and B, is mixed with water, such that approximately 36 grams of the dry nutritional composition is dissolved in twelve (12) ounces of water (340.2 grams) in order to provide the nutritional drink composition ([0039]). 
In regard to the concentration of beverage ingredients, Portman discloses:
Total carbohydrates are in the overall range of 4.06% to 10.33% by weight of the nutritional drink composition having a preferred range of 5.76% to 7.59% by weight of the nutritional drink composition ([0040]).  
Total proteins are in the overall range of 1.37% to 2.19% by weight of the nutritional drink composition having a preferred range of 1.42% to 1.92% by weight of the nutritional drink composition ([0041]).   
The first vitamin compound used is Vitamin C in the overall range of 0.01% to 0.11% by weight of the liquid nutritional composition having a preferred range of 0.03% to 0.04% by weight of the liquid nutritional composition. A second vitamin compound used is Vitamin E in the overall range of 0.01% to 0.11% by weight of the liquid nutritional composition having a preferred range of 0.03% to 0.04% by weight of the liquid nutritional composition ([0042]).  
first electrolyte ion being sodium (Na.sup.+) compounds are in the overall range of 0.03% to 0.08% by weight of the liquid nutritional composition having a preferred range of 0.04% to 0.05% by weight of the liquid nutritional composition ([0043]).  
[0044] The flavor component is in the overall range of 0.32% to 0.55% by weight of the liquid nutritional composition having a preferred range of 0.31% to 0.42% by weight of the liquid nutritional composition. 
[0045] The colorant component is in the overall range of 0.01% to 0.28% by weight of the liquid nutritional composition having a preferred range of 0.001% to 0.001% by weight of the liquid nutritional composition. 

Further, regarding the composition ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).


Further in regard to the concentrations recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

In regard to claims14-15 20, Portman discloses:
Sports drink composition for enhancing glucose uptake into the muscle and extending endurance during physical exercise (Title).
[0002] The present invention relates to a nutritional composition for optimizing muscle performance and extending endurance during exercise and preventing free radical buildup and muscle damage after exercise. More particularly, the nutritional composition includes carbohydrates and protein in a 4 to 1 ratio to stimulate insulin and glucose uptake during exercise, arginine for stimulating the release of insulin, Vitamins C and E for reducing free radical buildup and electrolytes for replenishing electrolytes and water lost during exercise.

Hence, Portman meets the limitations of claims 14 and 15.







Response to Arguments
Applicant’s arguments with respect to claim(s) 14-15 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791